'In an action under article 15 of the Real Property Law to cancel and discharge of record a covenant which, inter alla, restricted the use of plaintiff’s real property to two-family residences, the plaintiff appeals from a judgment of the Supreme Court, Kings County, entered May 9, 1962 after trial before a Special Referee upon the decision of the Referee, dismissing the complaint on the merits. Judgment affirmed, without costs. Although the record supports *623plaintiff’s claim of substantial change in the character of the neighborhood, relief from the restrictive covenant will not be afforded where, as here, the restrictions are of substantial value to the property to which the covenant appertains (Rowland v. Miller, 139 N. Y. 93; cf. Winston v. 524 West End Ave., 233 App. Div. 5; cf. Bouss v. Bardwil, 255 App. Div. 858, affd. 280 N. Y. 737). Ughetta, Acting P. J., Christ, Hill and Rabin, JJ, concur; Kleinfeld, J., not voting.